Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a) because they fail to show a flow meter that senses flow at the output of the dispenser (Claim 21) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 31,33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 31, there is no support for the dispensing system 10 being “portable”.  There are no examples how the system of either one of Figures 3 or 4 is portable, and no reference describes such.  This is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation. 

Claims 21-31,33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 21, it is problematic that one of the “inlets” (line 3) of the meters is connected to the “input” (line 4) of the dispenser, because in that instance there would be no flow therebetween.  Consider that outlets of a first body are connected to inlets of a second body.  Note that the fluid enters the inlets (38-39) and exits the outlets 40-41 of the meters (Figure 2B), and the fluid enters the inputs of the dispenser and exits the outlet port 26 of the dispenser.
	As to claim 26, does “the sensor” (line 1) relate to one of the “plurality” (claim 21), or maybe just one?
	As to claim 28, the “a liquid output” (line 2) is the same as claim 21’s “at least one liquid output” (lines 4-5), and this is twice claimed.
	As to claim 31, it is problematic that one of the “inlet” (line 5) of the meter is connected to the “input” (line 6) of the dispenser, because in that instance there would be no flow therebetween.  Consider that outlets of a first body are connected to inlets of a second body.  Note that the fluid enters the inlets (38-39) and exits the outlets 40-41 of the meters (Figure 2B), and the fluid enters the inputs of the dispenser and exits the outlet port 26 of the dispenser.
	As to claim 31, how is the “portable dispensing system” portable?  The specification distinguishes between a “portable device” (Para 31) which corresponds to portable tool 11, and a “dispensing system 10”.  Only the tool 11 is portable (not the dispensing system 10)  Is such a mere oversight, or does Applicant have support for the system 10 being “portable”?
	As to claim 31, “connecting an inlet the at least one” (line 5) is confusing.  Likely, some terms are  missing in line 5.
As to claim 33, it is problematic that one of the “inlet” (lines 3,4) of the 2 meter are connected to the “input” (lines 3,4) of the dispenser, because in that instance there would be no flow therebetween.  Consider that outlets of a first body are connected to inlets of a second body.  Note that the fluid enters the inlets (38-39) and exits the outlets 40-41 of the meters (Figure 2B), and the fluid enters the inputs of the dispenser and exits the outlet port 26 of the dispenser.
As to claim 33, connecting the third flow meter to the “output” (line 5) of the dispensing system is inconsistent with claim 31’s connecting the “at least one flow meter” (line 5, claim 31) to the “input” (line 6) of the dispensing system.
	As to claim 40, does the “a plurality” include the “at least one flow meter” (of claim 31) for a total of at least 3; or is the “at least one flow meter” (of claim 31) one of the “plurality”?  How many flow meters are employed in this method?

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861